56 F.3d 1532
312 U.S.App.D.C. 462
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Maurice OWENS, Appellant.
No. 92-3105.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1995.

Before:  SILBERMAN, WILLIAMS, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of these cases does not call for further opinion.  See D.C.Cir.R. 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED that the district court's judgment from which this appeal is taken be affirmed.  Even assuming that the initial detention of Owens matured into a full arrest, Sergeant Tate had ample probable cause under the totality of circumstances to believe that Owens had stolen the car he was driving, justifying his arrest.  In addition, Officer Stroud's testimony concerning the employment of juveniles by narcotics dealers was relevant to demonstrating that Owens intended to distribute the cocaine base he possessed, and its introduction was proper.  Cf. United States v. Chin, 981 F.2d 1275, 1278-79 (D.C.Cir.1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a).